Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/21 has been entered.
Response to Arguments
The applicant argues that the prior art combination of Solla et al in view of Salivar et al fails to disclose the use of laser rangefinders scanning a location area until the tag is discovered via a plurality of reflections from the tag, i.e. the applicant alleges novelty in the use of laser range finding for the purpose of determining a position. Specifically, the applicant argues that it is sufficient for the camera in Solla et al to be simply aimed such that the tag is in the view of the camera but that it does not need to be pointed directly at the element wherein the aiming is performed by scanning. Thus, according to the applicant, scanning of the camera in Solla et al is not necessary.  This represents applicant’s opinion.  As specifically taught by Solla et al, each of the automated robotic cameras is controlled in a manner “that can pan, tilt, and zoom into the material of interest,” e.g. [0006], [0012]. This is contradictory to the applicant’s opinion. Each of panning and tilting represent scanning the camera line of sight axis and furthermore may be controlled to be directed toward a specific RF sensor, which represent small RF tags, and which is further capable of tracking the tags/items. The applicant’s comment that since Solla et al laser rangefinders with respect to Solla et al are not pertinent since such use of laser scanners is the basis of the combination with Salivar et al. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, the Office does not agree with the applicant’s arguments directed to Solla et al.
Applicant argues that the document to Salivar et al fails to cure the deficiencies of Solla et al because Salivar et al use the lasers only for showing the vector of the line of sight of the cameras and therefore would not suggest scanning a tag location until the tag is discovered. The applicant fails to address the rejection which describes the teachings of Salivar et al wherein upon detection of an object with the immersive view (which corresponds to determining a location area of the object), the PTZ camera (i.e. a pan-tilt-zoom camera) is controlled/moved wherein any aspect of movement and/or orientation of the PTZ camera (22) may be provided by any suitable assembly, such as cams, gears, gimbals, motors, pulleys, hydraulics, and the like,  (5:3+). As specified by Salivar et al, lasers 34, such as laser range finders (13:32+) may be mounted to the PTZ camera and aligned with the PTZ camera (6:52+).  A data point object may be provided by a spot of light or other detectable reference provided by a laser (34) that is positioned in close proximity to the PTZ camera (22) and oriented substantially parallel to the line of sight of the PTZ camera (22). In this embodiment, the PTZ camera (22) is manually or automatically oriented in several different orientations (10:3+).   The applicant further argues scanning until the target is discovered. This is not agreed with and is absent any evidence to support such a conclusion.  Even in a manual mode, the laser would be required to be moved in multiple directions, e.g. horizontally and vertically, until the target was recognized and thus represents a scan.  Scanning does not suggest nor require non-manual operation. Moreover, Salivar et al teach manual and automatic control.  Additionally, as seen by the newly cited documents, ascertaining coarse (area/zone regions) position of a target and subsequently scanning the coarse position using a laser scanner to determine fine position is old and well-known in the art and further exemplifies the lack of novelty of the applicant’s claimed subject matter and arguments.  Moreover, determining the coarse position by the utilization of electromagnetic beacons, including RF or optical beacons is also well-known and further exemplifies the lack of novelty of the applicant’s claimed subject matter and arguments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 11, 13-17, 21, 25, 26, 27, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Solla et al (20090272803) in view of Salivar et al (7,629,995).
Solla et al teach a sensor network 10, exemplified in FIG. 1 and its description, for managing the location of materials/items 14 on a construction site.  The system comprises a plurality of stations 12 arranged at a construction site wherein each station 12 is associated with a plurality of sensing elements including a radio frequency (RF) sensor reader 15 and an optical sensor exemplified as a position-controllable camera 30.  Additionally, each station is in wired or 
Solla et al differ from the claimed subject matter since the PTZ camera associated with each optical sensor, while automatically panning toward the location of the RF sensor(s) 18 used for tracking one of the objects by controlling the aiming point of the camera to capture an image, is not specified as including a laser range finder for determining laser range data to determine a sensor 18 location.
Salivar et al disclose an image capture system that includes an immersive view camera system 10 that locates an area via a wide field of view and a PTZ camera system 20 that provides a narrow field of view.  The PTZ camera system 20 may comprise a plurality of cameras (5:33+).  Furthermore, the system may comprise one or more lasers 34 wherein the laser may be oriented  such that it is aligned with the PTZ line of sight (6:52+); thus, Salivar et al teach the conventionality of incorporating a laser with the PTZ camera. Upon detection of an object with the immersive view, i.e. representing a location area, the PTZ is controlled to aim in the direction of the object (7:39+, 8:18+). Salivar et al also disclose the conventionality of the use of the laser as a laser range finder (11:17+,13:33+); one of ordinary skill in the art of positioning would 
It would have been obvious to one having ordinary skill in the art to modify Solla et al by combining the teachings of Salivar et al thereto by adding laser range finders to each station to aid in locating the object since Salivar et al teach that such is known in the art to use laser range finders in combination with a PTZ camera and since combining prior art elements according to known methods to yield predictable results, i.e. scanning the camera/laser range finder to find its position, is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Claims 1, 3-9, 11, 13-17, 21, 25, 26, 27, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Solla et al (20090272803) in view of either one of Markendorf (20140320643) or Bonneau, Jr. et al (20140284278).
Solla et al teach a sensor network 10, exemplified in FIG. 1 and its description, for managing the location of materials/items 14 on a construction site. The subject matter is substantially described above and is incorporated herein.  Solla et al do not show laser range finders for determining the location of the tags 18.
Markendorf discloses a system and method for determining the position of a target 81 having a reflector using a plurality of laser trackers 10, 11 which use laser beams 21, 17 to determine the distance to the reflector 81.  Each of the laser trackers includes an image acquisition unit (e.g. cameras 24) such that on the basis of each two images of a laser tracker 10, 11, a coarse position, i.e. a tag location area, of the reflector can respectively be determined [0060].  As a function of the direction angles determined by means of the two detectors, a coarse position of the target and/or a coarse distance to the target can then be coarsely determined on the basis of the known relative positioning of the cameras 24, for example, by means of a mathematically geometrical triangle construction [0067].  The determined coarse position or coarse distance can be processed in the laser tracker 12, in particular by means of the control and analysis unit, such that the measuring laser beam can be aligned on the determined coarse position and therefore on the target and after the laser beam has been aligned on the reflector and reflected back thereby (requiring the scanning), a precise distance to the reflector 81 can be determined by means of a fine distance measuring unit in the laser tracker 12 or in the targeting unit 20. Furthermore, the laser beam can then be coupled on the reflector 81 (retroreflector) and the reflector 81 can be tracked using the beam (further disclosing the scanning of the laser 
Bonneau, Jr. et al disclose a system and method of focusing a laser beam to a receiver region, the method comprising: providing an RFID receiver configured to receive initialization event information relating to an RFID device (RF tag) when the RFID device is within a detectable distance from the RFID receiver, wherein the detectable distance from the RFID receiver defines an RFID scanning region (coarse area position); positioning a laser scanning system a known distance from the RFID receiver such that the laser scanning system can scan the RFID scanning region; determining a distance position of the RFID device based on the received initialization event information relating to the RFID device; logging a transaction associated with the RFID device; activating the laser scanning system, wherein the laser scanning system comprises a laser and a light detector; scanning the RFID scanning region with the laser scanning system, wherein the scanning comprises illuminating the RFID scanning region with the laser; detecting a light reflective property of the surface of the RFID device; and generating a value representing the light reflective property of the surface of the RFID device.  Thus, Bonneau, Jr. et al teach a similar embodiment as Markendorf and further shows the conventionality of using blink data, e.g. transmissions from the RFID device, to ascertain the coarse position, i.e. location area, of a target whose location is being determined.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Solla et al by the teachings of either one of Markendorf or Bonneau, Jr. et al by using laser scanning, in view of the conventionality of such as exemplified by either one of Markendorf or Bonneau, Jr. et al since choosing from a finite number of identified, predictable KSR Int' l Co. v. Teleflex Inc.  Here, one of the finite numbers of means for ascertaining a fine location of a tag encompasses the use laser range finders to determine an accurate position of a tag.  The dependent claims are shown and/or are obvious modifications to the system and method of the combination of references for ascertaining location of targets in a given area using conventional electromagnetic radiation systems and techniques.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 11, 15, 21, 25 and 31 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gelbart et al (5,920,394).
Gelbart et al (5,920,394) disclose a system and method for monitoring target locations including a location tag 16 for coupling to an object 4, a plurality of transceivers 14 and a central unit 12.  The location tag 16 comprises beacons 70, 76 and retroreflectors 24, 26 wherein the beacons transmit blink data (4:66+, 6:16+) used to provide coarse alignment. Each transceiver 14 includes first and second transceivers 18 and 20, which in the operation of the tracking systems of the transceivers, the transceivers transmit laser beams to the retroreflectors, which partially reflect the laser beams back to the transceivers. By comparing the phase of the laser beam transmitted by each transceiver with the phase of the beam returned to that transceiver, the distance between the transceiver and the associated one of the retroreflectors 24 or 26 can be determined. From this data, and the known locations of the transceivers 18 and 20, the precise locations of the retroreflectors 24 and 26 can be found (3:55+).  Each transceiver also is provided with a coarse tracking unit or system 140 to keep laser beam 106 pointed at the appropriate retroreflector as probe 16 is moved around the measuring volume by the operator. In addition, when line-of-sight is lost--that is, when the retroreflector moves to a location at which the laser beam from the transceiver is not received by the retroreflector--or upon starting the optical coordinate measuring machine 10, the tracking unit 140, preferably, quickly reacquires the retroreflector wherever it is and wherever the tracking unit is currently pointing. Because of this latter requirement, a wide scan angle, preferably 180°, on both axes of mirrors 112 and 114 is necessary for the tracking sensor (5:55+).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, the language “the second tag location” lacks a proper antecedent basis.
Claim 26 is not understood, particularly with respect to the mounting of a reference tag at a fixed position on the object
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 limitations appear to be inclusive of claim 1 and thus it is not evident how the claim further limits the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dornbusch et al (5,294,970) disclose a conventional laser range finder positioning system wherein each laser range finder 101 scans in order to receive reflections from a reflecting target 200 such that a central hub determines the position of the reflecting target 200 and thus further shows the lack of novelty of using a plurality of laser scanners to receive reflections from a tag.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646